Citation Nr: 0033402	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-43 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the abdomen.

2.  Entitlement to service connection for scars from shrapnel 
wounds to the head and right lower leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from December 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
residuals of a GSW to the abdomen and scars from shrapnel 
wounds to the head and right lower leg.  

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

In October 1998, this case was remanded to the RO to obtain 
additional information.  These issues must again be remanded.  


REMAND

Additional development is required in this case.  

In October 1998, the Board remanded this case for further 
development.  Specifically, the veteran claimed that he 
sustained a GSW to the abdomen and shrapnel wounds to the 
head and right lower leg as a result of patrolling the 
demilitarized zone (DMZ) while stationed in Korea in 1957.  
The RO requested that the veteran's service medical records 
(SMRs) be obtained in connection with the claims.  It was 
noted that the National Personnel Records Center (NPRC) 
informed the RO that these records were most probably 
destroyed in a fire at that facility.  The remand instructed 
the RO to seek records from alternate sources such as the 
Division Hospital in Yung Dang Do (or Po)[sic] and the 
Army/Navy Hospital in Tokyo, Japan, where the veteran stated 
that he was treated for the GSW to the abdomen and shrapnel 
wounds to the head and right leg, and the VA Medical Center 
in Houston, Texas, where the veteran claimed there may be 
copies of his records.  Additionally, the veteran was to 
obtain a written statement from the veteran's VA examiners at 
the VAMC in Houston, that the veteran claimed made a 
connection between his abdominal aneurysm in 1995 and his GSW 
to the abdomen in service.  

While the case was on remand, the veteran was informed in 
September 1999 that he needed to get a statement from one or 
both of the examiners that he stated made a connection 
between his abdominal aneurysm in 1995 and his GSW to the 
abdomen in service.  This statement has not been submitted by 
the veteran.  

Additionally, on several occasions the NPRC informed the RO 
that the veteran's SMRs and his personnel records were 
destroyed by fire.  However, when the RO asked that the SMRs 
be sought from the Division Hospital in Yung Dang Do (or 
Po)[sic] and the Army/Navy Hospital in Tokyo, Japan, it is 
not clear if an appropriate search was performed.  
Specifically, the veteran's social security number was 
correctly used in the search, but another veteran's name and 
VA file number were placed on the Information Re: Veteran in 
Uniformed Services Hospital.  No response from the facilities 
were associated with the claims folder.  The Board is unsure 
if this is because these facilities are no longer in 
existence or because the incorrect veteran's name was used.  

Further, VA medical records were sought at the VAMC Houston, 
Texas, and the surgical report from the veteran's abdominal 
aortic aneurysm repair conducted in March 1995 was obtained.  
However, it does not appear that a special search was made at 
this VAMC for any of the veteran's SMRs that may be in their 
possession.  If this search was made, and the response was 
negative, this is not reflected in the claims folder.  The RO 
is reminded that this veteran's SMRs were subjected to fire 
in the 1970s and alternative attempts should be made in an 
effort to retrieve any records that can be helpful to this 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Therefore, the October 1998 remand order, which 
required the search of the veteran's SMRs from the Division 
Hospital in Yung Dang Do (or Po)[sic] and the Army/Navy 
Hospital in Tokyo, Japan, and the VAMC in Houston, Texas, 
must be complied with.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should request the veteran's 
medical records from the Army/Navy 
Hospital in Tokyo, Japan, for treatment 
and hospitalization in 1958, if it still 
exists.  Also contact the appropriate 
sources and determine whether the 
Division Hospital in Yung Dang Do (or Po) 
[sic], Korea, still exists, and if so, 
request the veteran's medical records 
from 1958.  If the RO finds that either 
of the hospitals no longer exist, and the 
records of that facility were forwarded 
to any place except the NPRC, the RO 
should follow up with that facility and 
attempt to obtain these records.  The RO 
should make sure that the Request for 
Information has the correct veteran's 
name and identifiers located on the 
forms.  If the RO is unable to locate 
these records, a negative response should 
be recorded.  

2.  The RO should request that the VAMC 
in Houston, Texas, conduct a special 
search for any of the veteran's SMRs that 
may be in their possession.  If no SMRs 
are found, the VAMC must indicate such.  

3.  The veteran should be afforded an 
appropriate VA examination.  The examiner 
is asked to state whether it is possible 
to determine, on the basis of examination 
of the veteran and review of his medical 
records, whether the veteran sustained a 
GSW to the abdomen and shrapnel wounds to 
the head and right lower leg.  The 
examiner should give an opinion as to 
whether it is at least as likely as not 
that the veteran sustained a GSW to the 
abdomen in service in 1958; or if it was 
at least as likely as not that his 
abdominal aneurysm was the result of a 
GSW to the abdomen in service and 
finally, if it is at least as likely as 
not that the veteran sustained shrapnel 
wounds to the head and right lower leg as 
a result of shrapnel hits in service in 
1958.  All findings, opinions, and bases 
therefor should be set forth in detail. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should readjudicate the claims 
of entitlement to service connection for 
residuals of a GSW of the abdomen and 
scars from shrapnel wounds to the head 
and right lower leg. Thereafter, if any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC) 
and afforded the appropriate period of 
time in which to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



